Citation Nr: 1315048	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-03 393 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a myocardial infarction.

2.  Entitlement to total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie




INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Roanoke, Virginia.

In his January 2009 substantive appeal, the Veteran requested a hearing at a local VA office.  He withdrew that request in writing in October 2010.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2012).

This case was remanded by the Board in May 2012 for further development.

The issue of entitlement to service connection for a heart disorder, to include residuals of a myocardial infarction, secondary to posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of compensation under 38 U.S.C.A. § 1151 for residuals of myocardial infarction.  When this issue was before the Board in May 2012, it was determined that further development was needed.  Specifically, the RO was directed to request access to any "focused review" conducted by the Salem VA Medical Center from the Under Secretary for Health, Veterans Integrated Service Network director, or a Veterans Health Administration medical facility director.  If access was denied, the RO was to provide the basis for the denial and the official was to state whether the documents fell into one of the three categories.  While the RO submitted a request for any "focused review" conducted by the Salem VA Medical Center in May 2012, neither the requested evidence nor the necessary response from the Salem VA Medical Center is of record.  The Board is mindful that the consent signed by the Veteran for the heart surgery performed in October 2006 has been submitted by the Salem VA Medical Center.  The requested "focused review," however, has not been obtained.  

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO has not completely complied with the remand directives of May 2012.  As such, another 
remand is warranted.

As stated previously, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the above issue.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  As such, appellate action on the claim of entitlement to benefits based upon individual unemployability, at this juncture, would be premature.  Moreover, in light of the newly presented claim of entitlement to service connection for a heart disorder, to include residuals of a myocardial infarction, secondary to posttraumatic stress disorder, this new claim must be initially addressed by the RO before the Board may address the claim of entitlement to individual unemployability.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO must request access to evidence pertaining to any "focused review" conducted by the Salem VA Medical Center from the Under Secretary for Health, Veterans Integrated Service Network director, or a Veterans Health Administration medical facility director.  The letter requesting access to focused review must advise the appropriate official that in accordance with VA General Counsel Precedent Opinion 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

a. Protected from disclosure by 38 U.S.C.A. § 5705 ;

b. Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b) ; or

c. The requested records or documents no longer exist or cannot be found.

The RO must make continued contact with one or all of the specified officials until a response is obtained.  Any response must be in writing and documented in the claims file.

If the official concludes that the records are not protected and access is granted, the RO should request the focused review records and associate any copies with the claims file.  If access is denied because the focused review records are considered privileged and confidential, i.e., they meet the criteria of (a) or (b) above, the RO must appeal the decision to the Office of General Counsel  within 60 days of the response under the provision of 38 C.F.R. § 17.506 (2012).

In any appeal, the RO should request an Office of General Counsel attorney with expertise in information law to review the matter and make a recommendation to the General Counsel or Deputy General Counsel for a final decision as to whether the focused review in question is protected.

Any response must be in writing and documented in the claims file.

If the Office of General Counsel ultimately determines the records are not protected, the RO must request the focused review records and associate any copies with the claims file.

2.  The RO must adjudicate the claim of entitlement to service connection for a heart disorder to include residuals of a myocardial infarction, secondary to posttraumatic stress disorder.  Should this claim be denied the Veteran is informed that the Board cannot exercise appellate jurisdiction without a timely perfected appeal to this issue.

3.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


